IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


DEREE J. NORMAN,                          : No. 358 EAL 2018
                                          :
                   Petitioner             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Commonwealth Court
             v.                           :
                                          :
                                          :
PUBLIC UTILITY COMMISSION,                :
                                          :
                   Respondent             :


                                    ORDER



PER CURIAM

     AND NOW, this 19th day of February, 2019, the Petition for Allowance of Appeal

is DENIED.